Exhibit 10.34


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), dated as of March 1, 2008, (the
“Effective Date”) is by and between AeroGrow International, Inc., a Nevada
corporation (the “Company”), and Jervis B. Perkins (“Executive”).
 
 In consideration of the promises and conditions contained herein, the parties
hereto agree as follows:
 
Section 1.  Employment.  The Company hereby agrees to employ Executive, and
Executive hereby accepts employment by the Company upon the terms and subject to
the conditions hereinafter set forth in this Agreement.  Executive’s employment
with Company pursuant to the terms of this Agreement will commence on March 1,
2008.
 
Section 2.  Duties During Contract Term.  Executive shall serve as the President
and Chief Executive Officer of the Company and shall be a member of the Board of
Directors of the Company.  Executive’s employment with the Company shall be at
the pleasure of the Board of Directors.  Executive hereby agrees to perform such
responsibilities and duties, and undertake such authorities, as are customarily
performed and undertaken by executives holding positions similar to that
assigned to Executive in similar businesses, as well as any other reasonable
responsibilities, duties and authorities commensurate with Executive’s position
assigned by the Company’s Board of Directors.  Executive will perform his duties
under this paragraph faithfully and to the reasonable best of his ability, will
devote substantially all his working time and efforts to the business of the
Company, and shall comply with all reasonable and lawful existing and future
formal policies applicable to senior management level employees of the Company
and to the Company's business.
 
 Section 3.  Term.  Unless Executive's employment hereunder is terminated
earlier pursuant to Section 8 of this Agreement, the term of this Agreement
shall begin on March 1, 2008 and shall expire on March 1, 2009 (the initial
“Contract Term”), provided that upon the expiration of the initial Contract
Term, the Executive's employment hereunder shall continue for additional
consecutive extension terms of one (1) year each until either party gives notice
of termination to the other at least thirty (30) days prior to end of the
current term.  The initial Contract Term and any extension thereof are referred
to as the Contract Term.
 
Section 4.  Place of Employment.  Employee will be physically present at
Company’s facilities in Boulder, Colorado five days per week, subject to the
following exceptions: 1) Employee may perform work away from the Boulder
facilities as requested by the Company or as reasonably necessitated by Company
business needs, 2) Employee may be absent from the Boulder facilities due to
illness or injury and on days he takes paid vacation (in accordance with the
paid time off policies of the Company), and 3) Employee may be absent from the
Boulder facilities for all holidays on which the facility is closed.  Until June
1, 2008, the Company shall pay Employee’s reasonably incurred commuting
expenses, including airline travel between Employee’s home and Colorado (via
coach class airline ticket), rental housing or hotel charges, and rental cars or
car service.  Additionally, until June 1, 2008, Company shall pay the cost of
flying Employee to his home (via coach class airline ticket) weekly.  At the
request of Employee, Company shall pay the cost of flying Employee’s spouse to
Colorado (via coach class airline ticket) and rental car or car service for any
week, but not more frequently than once every two week period unless agreed to
by the Company.


Section 5.  Compensation and Benefits.  In consideration for the services of the
Executive hereunder, the Company will compensate Executive as follows:
 
(a) Base Salary.  Beginning on the Effective Date, Executive shall be entitled
to receive a base salary of $300,000 per annum, payable in accordance with the
Company’s normal payroll procedures and subject to applicable tax withholding.
 Such base salary shall be payable in periodic installments in accordance with
the terms of the Company's regular payroll practices in effect from the time
during the term of this Agreement, but in no event less frequently than once
each month.  Executive’s base salary may be increased from time to time in the
discretion of the Board of Directors and its Compensation Committee, but in no
event will Executive’s base salary in effect from time to time be reduced.
 
(b) Bonus.  Executive shall receive an annual cash bonus in an amount not less
than 2.0% of the EBITDA of the Company as determined by the Company’s annual
financial statements.  Such bonus shall be payable in a single lump sum payment
not later than one hundred and twenty (120) days after the end of the Company’s
fiscal year.  In order to be eligible for receipt of this bonus, Executive must
be employed by Company on the last day of the fiscal year for which the bonus is
payable.
 
 

--------------------------------------------------------------------------------


 
(c) Stock Appreciation Bonus.  Executive shall be eligible to receive an annual
cash bonus based upon an increase in the stock price of the Company.  This bonus
shall be calculated two months after the beginning of each new fiscal year,
which fiscal year begins on April 1 (June 1; the “Calculation Date”) and shall
be payable not later than one hundred and twenty (120) days after the
Calculation Date.  In order to be eligible for receipt of this bonus, Executive
must be employed by Company on the Calculation Date.  This bonus shall be based
on the average daily stock price for the two months following the end of the
fiscal year (April and May), compared to the previous average daily stock price
these same two months (April and May) of the previous year.  The following
schedule sets forth the bonus amounts payable for increases in the Company’s
stock price:
 
· Less than 33% increase – no bonus
 
· 33% to 49% increase - $50,000 bonus
 
· 50% to 99% increase - $100,000 bonus
 
· 100% or greater increase - $200,000 bonus
 
(d) Benefits.  Executive shall be entitled to participate in and receive
benefits under any and all employee benefit plans and programs which are from
time to time generally made available to the employees of the Company, subject
to approval and grant by the Governance Committee of the Board with respect to
programs calling for such approvals or grants and consistent with plan terms.
 
(e) Equity Compensation.  Executive shall be eligible to participate in the 2005
Equity Compensation Plan, and any successor plan providing for compensation in
the form of restricted or unrestricted stock, stock options and other
equity-related compensation provided by the Company to its employees.  Unless
Executive is terminated by the Company for Cause on or before March 1, 2008, a
grant of stock options to be granted pursuant to the Company’s 2005 Equity
Compensation Plan shall be granted on March 1, 2008 and shall not be less than
216,666 options to purchase the common stock of the Company.  The exercise price
of such options shall be the price of the Company’s stock at market close on the
date of the grant.  These options shall: (i) vest according to the schedule set
forth below; (ii) shall not expire in less than five (5) years from the date of
grant, unless Executive ceases to be employed by Company, in which case such
options will expire one (1) year following Executive’s date of separation of
employment, except that upon Executive’s retirement, disability or death (as
those terms are defined in the Stock Option Agreement relating to such share),
such options will expire three (3) years following such event; and (iii) shall
be subject to other standard terms and conditions under the 2005 Equity
Compensation Plan.  Under no circumstances may Executive exercise the options
described in this Agreement more than five (5) years after the date they are
granted.  Executive agrees that the foregoing options shall be subject to the
lockup provisions as required by the Company's investment bankers in conjunction
with a private placement offering conducted during February, 2006.
 
Vesting Schedule:
 
·  
43,334 stock options on March 1, 2008

 
·  
43,333 stock options on September 1, 2008

 
·  
43,333 stock options on March 1, 2009

 
·  
43,333 stock options on September 1, 2009

 
·  
43,333 stock options on March 1, 2010

 
In the event of a Change in Control, as that term is defined in the 2005 Equity
Compensation Plan, or if Executive’s employment is terminated by the Company
without Cause before the anticipated date that these options are to vest, all
unvested options that are scheduled to vest within one year after Executive’s
separation of employment will immediately vest as of the date of employment
separation.  In the event Executive’s employment is terminated in any manner
other than by the Company without Cause before the anticipated date that these
options are to vest, no unvested options will vest.
 
(f) Automobile Allowance.  Executive shall be entitled to an automobile
allowance in the amount of one thousand dollars ($1,000.00) per
month.  Executive shall be solely responsible for the procurement of such
vehicle and for payment of all expenses regarding the operation, insurance and
maintenance of the said vehicle.
 
Section 6.  Relocation.  Executive’s relocation referenced in Section 4 above
will be covered by Company’s Relocation Policy. Under the Policy, the Company
agrees to reimburse Executive for expenses directly related to relocation to a
maximum benefit amount of $50,000.00.
 
 

--------------------------------------------------------------------------------


 
Section 7.  Expenses.  It is acknowledged that Executive, in connection with the
services to be performed by him pursuant to the terms of this Agreement, will be
required to make payments for travel, entertainment of business associates and
similar expenses.  The Company will pay or reimburse Executive for all
reasonable expenses incurred by Executive in the performance of his duties
hereunder within fifteen days from date Executive or his representative submits
a request for such reimbursement.  Executive will comply with such budget
limitations and approval and reporting requirements with respect to expenses as
the Company may establish from time to time.
 
Section 8.  Termination.
 
(a) For Cause.  The Company’s Board of Directors may terminate the Executive's
employment under this Agreement at any time for Cause.  “Cause” is defined as
(i) a material act of dishonesty by Executive in connection with his
responsibilities as an Executive, (ii) conviction of, or plea of nolo contendere
to, a felony, (iii) gross misconduct, or (iv) continued substantial violation of
his employment duties after Executive has received a written demand for
performance from the Company’s Board of Directors which specifically sets forth
the factual basis for the Company’s belief that Executive has not substantially
performed his duties.
 
(b) Without Cause by Company.  The Company’s Board of Directors may terminate
the Executive's employment under this Agreement at any time without Cause.  If
the Company breaches any term of this Agreement and fails to cure such breach
within thirty (30) days of notice of such breach from the Executive, and if
Executive terminates his employment with the Company within thirty (30) days
after the period for the cure of the breach by the Company expires, the Company
shall be deemed to have terminated the Executive's employment hereunder without
Cause.  If the Company terminates the Executive’s employment in accordance with
this paragraph, the Executive shall be entitled to continuation in payment of
his Base Salary for twelve months following the date of termination;
additionally, Executive will be entitled to a pro-rated portion of the bonus
described in paragraph 5(b) above and to continued coverage under the health and
welfare employee benefit plans and programs described in paragraph 5(d) at
active executive levels and costs for twelve months following the date of
termination.  Payment of all salary continuation and pro-rated bonus payments
described in this paragraph are contingent on (i) Executive’s compliance with
restrictive covenants provided in Section 9 of this Agreement and (ii)
Executive’s execution of a release of all claims arising from his employment
with the Company, in such form as may then be used by the Company respecting
termination of employees.
 
In the event the Company determines that any severance or termination payments
provided for in this Agreement or otherwise payable to Executive constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and; (A) but for this paragraph, would be
subject to the excise tax imposed by Section 4999 of the Code (or any
corresponding provisions of state income tax law); and; (B) reduction of such
payments to the amount necessary to avoid the application of such excise tax
would result in Executive retaining an amount that is greater than the amount he
would retain if such payments were made without such reduction but after the
application of such tax; then such payments shall be delivered as to such lesser
extent which would result in no portion of such payments being subject to excise
tax under Section 4999 of the Code.  Any determination required under this
paragraph shall be made by the Company’s accountants, whose determination shall
be conclusive and binding upon the Executive and the Company for all
purposes.  For purposes of making the calculations required by this paragraph,
the Company’s accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive shall furnish to the accountants such
information and documents as the accountants may reasonably request in order to
make a determination under this paragraph.  The Company shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this paragraph.  In the event this paragraph applies, then
unless otherwise agreed by the parties, lump sum payments shall be reduced
before periodic payments reduced to the extent necessary to avoid imposition of
such excise taxes.
 
Notwithstanding the foregoing, in the event that the timing of any of the
payments or benefits described in this Agreement would cause Executive to incur
adverse tax consequences due to application of Section 409A of the Code or the
regulations thereunder, the parties agree to negotiate in good faith the
revision of the timing of such payments and/or benefits to avoid such adverse
tax consequences, but in no event shall such payments and/or benefits be
reduced.
 
(c) Without Cause by Executive.  The Executive may terminate the Executive's
employment under this Agreement at any time after the initial Contract Term
without Cause upon giving at least thirty (30) day’s advance written notice.  If
the Executive terminates the Executive’s employment in accordance with this
paragraph, the Executive shall be entitled to continuation in payment of his
Base Salary until the end of the month following said notice.
 
(d) Non-Renewal Deemed Termination.  The timely notice by the Company under
Section 3 of this Agreement not to renew the Contract Term for a subsequent term
shall be deemed a termination without Cause by the Company under this Agreement.
 
(e) Termination Upon Death Or Disability.  This Employment Agreement shall
terminate immediately upon the death of Executive or, at the discretion of the
Board of Directors of the Company, upon Executive becoming disabled such that
Executive becomes qualified for Long Term Disability Benefits.
 
 

--------------------------------------------------------------------------------


 
(f) Accrued Compensation and Benefits.  In all cases of Executive’s termination
of employment, the Company shall, within 90 days following Executive’s
separation of employment, pay to Executive (or, in the case of Executive’s
death, his surviving spouse, if any, otherwise his estate) any earned but unpaid
salary, bonus and other compensation together with reimbursement for unpaid
expenses approved by the Company.   In addition, Executive shall be entitled to
benefit continuation and conversion rights as required by law or as permitted by
the Company’s employee benefit plans and programs described in paragraph 5(d).
 
Section 9.  Restrictive Covenants.
 
(a) Confidential Data.  The Executive will hold in a fiduciary capacity and will
not reveal, communicate or divulge during the period of his employment by the
Company or thereafter, any information, knowledge or data to any person, firm or
corporation other than the Company or persons, firms or corporations designated
by the Company, which relates to the names of the customers, finances, technical
data concerning products or services, or any other secret or confidential
information, knowledge or data of the Company or of any firm owned by the
Company, which was learned through or as a result of employment by the Company.
 
(b) Covenant Not to Compete.  In consideration for the benefits provided in this
Agreement and his employment with Company, during the term of this agreement,
and for twelve (12) months after the termination of this Agreement, whichever is
later, the Executive shall not, within the United States, either directly or
indirectly, own, have a proprietary interest of any kind in, be employed by, or
serve as a consultant to or in any other capacity for any firm which is in the
primary business of providing aeroponics products or businesses, or which is
otherwise engaged in a business that is competitive with that conducted by the
Company.  Notwithstanding the foregoing, the Executive may invest in the
securities of any corporation whose shares are listed on a national securities
exchange or registered under the Securities Exchange Act of 1934 (the “Exchange
Act”).
 
(c) Ownership of Inventions.  Every invention and improvement conceived,
invented or developed by the Executive during the term of his employment
hereunder relating to products or services to be manufactured, sold, used or in
the process of development by the Company or by any parent or affiliate of the
Company during such period of employment, or which may be sold or used in
competition with any such product shall be considered work for hire and become
the exclusive property of the Company, its successors and assigns. Executive
agrees to execute such assignments, instruments or other documents as the
Company or its counsel may request to implement this paragraph.
 
(d) Solicitation of Employees.  The Executive and any entity controlled by him
or with which he is associated (as the terms “control” and “associate” are
defined in the Exchange Act) shall not, during the Contract Term and for a
period of twenty-four (24) months after the termination of this Agreement,
directly or indirectly solicit, interfere with, offer to hire, or induce any
person who is or was an officer or employee of the Company or any affiliate (as
the term "affiliate" is defined in the Exchange Act) (other than secretarial
personnel) to discontinue his or her relationship with the Company or an
affiliate of the Company, in order to accept employment by, or enter into a
business relationship with, any other entity or person.  The restrictions
contained in this paragraph 9(d) shall not apply to officers or employees of the
Company or its affiliates who periods of employment did not overlap with the
periods of employment of Executive.
 
(e) Return of Property.  Upon termination of employment, and at the request of
the Company, the Executive agrees to promptly deliver to the Company all Company
or affiliate memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media, and any other documents (including extracts and
copies thereof) relating to the Company or its affiliates, and all other
property of the Company.  Upon termination, the Executive shall cease to use all
such materials and information set forth under this Section 9(e).
 
(f) Representations.  The Executive represents and warrants to the Company that
he has full power and authority to enter into this Agreement and perform his
duties hereunder, and that he has no outstanding agreement, whether oral or
written or any obligation that is or may be in conflict with any of the
provisions of this Agreement or that would preclude Executive from complying
with the provisions of this Agreement and that  the performance of his duties
shall not result in a breach of, or constitute a default under, any agreement,
whether oral or written, including, without limitation, any restrictive covenant
or confidentiality agreement, to which he is a party or by which he may be
bound.  Executive further represents and warrants that he has not
misappropriated any confidential information and/or trade secrets of any third
party that he intends to use in the performance of his duties under this
Agreement.
 
(g) Reformation.  If any court shall determine that the duration or scope of any
restriction contained in this Section 9 is unenforceable, it is the intention of
the parties that the provisions set forth herein shall not be terminated but
shall be deemed restricted, amended, and/or reformed to the extent necessary to
render it valid and enforceable.
 
 

--------------------------------------------------------------------------------


 
(h) Reasonable Restrictions.  Executive acknowledges and agrees that the
provisions of this Section 9 are reasonable and necessary protections of the
immediate and substantial interests of the Company, that any violation of these
restrictions may cause substantial injury to the Company for which the Company
has no adequate legal remedy, and that the Company would not have entered into
this Employment Agreement with Executive without the additional consideration
offered by Executive in binding himself to the provisions of this Section 9.  In
the event of a breach or threatened breach by Executive of any provision of this
Section 9, the Company shall be entitled to seek a temporary restraining order
and preliminary and/or permanent injunction restraining Executive from such
breach or threatened breach; provided, however, that nothing herein contained
shall be construed to preclude the Company from pursuing any other available
remedy for such breach or threatened breach in addition to, or in lieu of, such
injunctive relief.
 
(i) Forum for Injunctive Relief.  Notwithstanding any arbitration agreements
between Executive and Company, Executive and Company irrevocably consent to
personal jurisdiction in the state courts of Colorado, as well as the United
States District Court for the District of Colorado, for any matter arising out
of or associated with any of the provisions contained in this Section 9 of this
Agreement, including its subparts, including but not limited to any action
seeking to enforce any of the provisions contained in this Section 9 of this
Agreement.  Executive further agrees that venue for any action arising out of or
associated with any of the provisions contained in this Section 9 of this
Agreement, including its subparts (including but not limited to common law
claims or claims under the Uniform Trade Secrets Act or claims under the
Computer Fraud and Abuse Act, the Lanham Act, the Stored Communications Act or
any similar statutes) shall lie exclusively in the state courts of Colorado
covering Boulder County and in the United States District Court for the District
of Colorado, regardless of where Executive resides or performs duties for
Company.
 
Section 10.  Arbitration.
 
The parties agree that any claim, controversy or dispute that may arise directly
or indirectly in connection with Executive’s employment or the termination of
Executive’s employment, and involving the Company, and/or any employee(s),
Director(s), officer(s), or agent(s) of it, whether arising in contract,
statute, tort, fraud, misrepresentation, discrimination, common law or any other
legal theory, including, but not limited to disputes relating to the making,
performance or interpretation of this Employment Agreement; and claims or other
disputes arising under any federal or state employment statutes including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; as
amended; 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; the Family and
Medical Act of 1993; the Americans with Disabilities Act of 1990, as amended;
the Rehabilitation Act of 1973, as amended; the Fair Labor Standards Act of
1938, as amended; the Worker Adjustment and Retraining Notification Act; the
Executive Retirement Income Security Act of 1974, as amended (“ERISA”); the
Colorado Anti-Discrimination Act; or any other similar federal, state or local
law or regulation, whenever brought, shall be resolved by arbitration.  If,
however, any party would otherwise be legally required to exhaust administrative
remedies to obtain legal relief, that party can and must exhaust such
administrative remedies prior to pursuing arbitration.  The only claims between
the parties that are not subject to arbitration are claims for workers’
compensation or unemployment compensation benefits, claims for injunctive
relief, or other claims specifically exempted from arbitration by this or any
subsequent agreement between Executive and Company, including but not limited to
those claims referenced in Section 9 above.  By signing this Agreement,
Executive voluntarily, knowingly and intelligently waives any right Executive
may otherwise have to seek remedies with a court or other forums, including the
right to a jury trial.  Company also hereby voluntarily, knowingly, and
intelligently waives any right it might otherwise have to seek remedies against
Executive in court or other forums.  The Federal Arbitration Act, 9 U.S.C. §§
1-16 (“FAA”) shall govern the arbitrability of all claims, provided that they
are arbitrable under the FAA, as it may be amended from time to time.  In the
event the FAA does not apply, the Colorado Uniform Arbitration Act shall apply.
 
A single arbitrator engaged in the practice of law shall conduct the arbitration
under the National Rules For The Resolution Of Employment Disputes of the
American Arbitration Association (“AAA”) in effect at the time of the
arbitration, unless otherwise agreed to by the parties.  Other than as set forth
in this Employment Agreement, the arbitrator shall have no authority to add to,
detract from, change, amend, or modify existing law.  All arbitration
proceedings will be confidential.  The prevailing party in any arbitration shall
be entitled to receive reasonable attorney fees and costs (to include the fees
of the arbitrator) to the extent such fees and costs are otherwise provided for
by the statute or common law that forms the basis for the claims being
arbitrated.  The arbitrator’s decision and award shall be final and binding as
to all claims that were or could have been raised in the arbitration, and
judgment upon the award rendered by the arbitrator may be entered by any court
of competent jurisdiction.  If any party to this Employment Agreement files a
judicial or administrative action asserting claims subject to this arbitration
provision, and another party successfully stays such action and/or compels
arbitration of such claims, the party filing the initial court action shall pay
the other party’s costs and expenses incurred in seeking the stay and/or
compelling arbitration, including reasonable attorney fees not to exceed
Twenty-Five Thousand Dollars ($25,000.00).  Any arbitration under this Section
10 of this Agreement shall take place within 50 miles of Boulder, Colorado.
 
 

--------------------------------------------------------------------------------


 
Section 11.  General.
 
(a) Notices.  All notices and other communications hereunder will be in writing
or by written telecommunication, and will be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
or by facsimile, to the relevant address set forth below, or to such other
address as the recipient of such notice or communication will have specified to
the other party hereto in accordance with this Agreement:
 
            If to Employer, to:
 
AeroGrow International, Inc.
6075 Longbow Dr., Suite 200
Boulder, Co 80301
Fax:  303-444-0406
 
If to Executive, to:
 
Jervis B. Perkins
1750 Parliament Court
Lake Forest, IL 60045
 
(b) Withholding.  All payments required to be made by Employer under this
Agreement to Executive will be subject to the withholding of such amounts, if
any, relating to federal, state and local taxes as may be required by law.
 
            (c) Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable, such provision will be fully severable and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision never comprised a part hereof; and the remaining
provisions hereof will remain in full force and effect and will not be affected
by the illegal, invalid or unenforceable provision or by its severance
herefrom.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
            (d) Waivers.  No delay or omission by either party hereto in
exercising any right, power or privilege hereunder will impair such right, power
or privilege, nor will any single or partial exercise of any such right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privilege.
 
            (e) Counterparts.  This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.
 
(f) Captions.  The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof
 
            (g) Reference to Agreement.  Use of the words “herein,” “hereof,”
“hereto” and the like in this Agreement refer to this Agreement only as a whole
and not to any particular subsection or provision of this Agreement, unless
otherwise noted.
 
            (h) Binding Agreement.  This Agreement will be binding upon and
inure to the benefit of the parties and will be enforceable by the personal
representatives and heirs of Executive and the successors of the Company.  If
Executive dies while any amounts would still be payable to him hereunder, such
amounts will be paid to Executive’s estate.  This Agreement is not otherwise
assignable by Executive.
 
            (i) Entire Agreement.  This Agreement contains the entire
understanding of the parties, supersedes all prior agreements and understandings
relating to the subject matter hereof and may not be amended except by a written
instrument hereafter signed by each of the parties hereto.  This Agreement
specifically supersedes the November 9, 2007 Employment Agreement between
Executive and Company.  All unvested stock options described in the November 9,
2007 Employment Agreement between Executive and Company are rendered null and
void by this Agreement.
 
            (j) Governing Law.  This Agreement and the performance hereof will
be construed and governed in accordance with the laws of the State of Colorado,
without regard to its choice of law principles.
 



--------------------------------------------------------------------------------


 
EXECUTED as of the date first above written.
 
AEROGROW INTERNATIONAL, INC.
     
By:
 
 /s/ W. Michael Bissonnette                 
Its:
 
Chairman and CEO
EXECUTIVE:
By:
 
 /s/ Jervis B. Perkins                               
   
Jervis B. Perkins

 